Guy, J.
— The issue in this case is whether a driver who refuses to take a breath alcohol test as required by the implied consent law, RCW 46.20.308, may challenge the subsequent revocation of his license on the ground that he suffers from a mental disorder which prevented him from refusing or from taking the test.
We hold that the existence of a mental disorder which is not manifested by objective, physical symptoms, so as to permit the arresting officer to administer a blood test, is not a defense for refusing to submit to a breath test and is not relevant to the issues to be resolved in a license revocation proceeding under the implied consent law.
FACTS
Shortly after 2:30 a.m. on June 22,1991, Petitioner Med-*293calf was arrested by a Bainbridge Island police officer for suspicion of driving while under the influence of alcohol. The arresting officer, Denise Giuntoli, testified that she had reasonable grounds to believe Medcalf was driving while under the influence (DWI), and Medcalf stipulated to this fact.
Medcalf was taken to the Bainbridge Island police station. He immediately asked to speak with a lawyer. Officer Giuntoli provided access to the telephone and directory assistance, but Medcalf apparently was unable to contact his attorney. He then asked for a public defender, and Officer Giuntoli telephoned the Bainbridge Island public defender for him. Medcalf spoke with that public defender and asked the attorney to meet with him at the police station. The attorney refused and said that he would advise Medcalf only over the telephone. Medcalf then told police he wanted a different attorney. He was given a telephone directory, opened to the attorney section in the yellow pages, and was told he could call whomever he wanted and that he could make as many telephone calls as he wanted. Medcalf did not call another attorney but continued to request a public defender who would meet with him at the police station.
Medcalf then was read his Miranda1 rights and signed a statement acknowledging that he understood them. He said he wanted to remain silent and told officers that he wished to invoke his Fifth Amendment rights.
Medcalf then was read his rights under the implied consent law. One of the rights read to him was that he had the right to refuse to take a breath test, but that if he did refuse, his license would be revoked. After she read him the statement, Officer Giuntoli explained the rights to him. Medcalf responded that he would not lose his license. A second officer also explained that a consequence of refusing to take the breath test would be revocation of his driver’s license. Medcalf reportedly replied, "no it *294won’t” and "I want my lawyer here.” Report of Proceedings at 119.
It is undisputed that Medcalf understood the consequences of his refusal because he had previously had his license revoked for refusing to take the breath alcohol test.
Although he was asked more than once to take the test, Medcalf would not take the breath test.
Medcalf also refused to sign the DWI citation. Officer Giuntoli told Medcalf that if he did not sign the citation, she would have to book him into the Kitsap County jail. He reportedly responded that he was not going to sign anything until the officers brought a lawyer to the police station so that he could talk to a lawyer personally.
Medcalf s explanation of the events of that night is that after he finished work in Bellevue on the evening of June 21, 1991, he did drink some beer, but not enough to aifect his ability to drive. About 2 a.m., he caught the ferry to Bainbridge Island. Shortly after driving off the ferry he was stopped by Officer Giuntoli.
Medcalf claims that when he was stopped by Officer Giuntoli he began having an obsessive-compulsive disorder attack. He states he wanted to take the breath test to prove he was not intoxicated, but his obsessive-compulsive disorder made him incapable of complying with the officer’s requests that he submit to the test.
Obsessive-compulsive disorder is a mental or psychiatric disorder. American Psychiatric Ass’n, Diagnostic and Statistical Manual of Mental Disorders 417-18 (4th ed. 1994) (hereafter DSM-IV). The DSM-IV describes obsessive-compulsive disorder as follows:
The essential features of Obsessive-Compulsive Disorder are recurrent obsessions or compulsions . . . that are severe enough to be time consuming ... or cause marked distress or significant impairment....
Obsessions are persistent ideas, thoughts, impulses, or images that are experienced as intrusive and inappropriate and that cause marked anxiety or distress. . . .
*295The most common obsessions are repeated thoughts about contamination . . . repeated doubts ... a need to have things in a particular order . . . aggressive or horrific impulses . . . and sexual imagery ....
The individual with obsessions usually attempts to ignore or suppress such thoughts or impulses or to neutralize them with some other thought or action (i.e., a compulsion). For example, an individual plagued by doubts about having turned off the stove attempts to neutralize them by repeatedly checking to ensure that it is off.
Compulsions are repetitive behaviors (e.g., hand washing, ordering, checking) or mental acts (e.g., praying, counting, repeating words silently) the goal of which is to prevent or reduce anxiety or distress, not to provide pleasure or gratification. In most cases, the person feels driven to perform the compulsion to reduce the distress that accompanies an obsession or to prevent some dreaded event or situation.
DSM-IV, at 417-18. See also Report of Proceedings at 7-12.
Medcalf began showing symptoms of obsessive-compulsive disorder in the early 1980s. At the time of his arrest in 1991, his disorder was substantially controlled by medication. His psychologist, who had begun treating him in 1985, was not providing regular treatment by the time of trial and testified that he might see Medcalf once or twice a year. The psychologist testified, in an offer of proof, that Medcalf s obsessions largely revolved around images of violence, crimes and other stimuli associated with the judicial system. The psychologist testified that in order to avoid something bad from happening, Medcalf would have to correct his thoughts of violence or crime by countering them with thoughts that "felt right.” An obsessive-compulsive attack in Medcalf could be triggered by anything to do with the judicial system or law enforcement, including being stopped for DWI. The psychologist testified, in an offer of proof, that "there’s a good likelihood that [Medcalf s] obsessional disorder rendered him unable to comply with the request to take the Breathalyzer test.” Report of Proceedings at 27.
*296At the time the officers were attempting to administer the breath test, Medcalf maintains he "began going off into a little world of [his] own.” Report of Proceedings at 53. He testified that his thoughts were of "Gary Gilmore, his execution, what he did to other people.” Report of Proceedings at 54. Because he was trying to counter these thoughts, Medcalf contends he could not respond to the officers’ requests to take the breath test.
Medcalf was ultimately found guilty of negligent driving but acquitted of DWI. Because he refused to take the breath test, his license was revoked by the Department of Licensing for two years, pursuant to former RCW 46.20.311(2)(e). See also RCW 46.20.3101(l)(b) (current law governing license revocation sanctions under the implied consent law).* 2 Medcalf requested a formal hearing on the revocation, and the revocation was affirmed. He then appealed de novo to the superior court, under former RCW 46.20.308(8) and RCW 46.20.334,3 claiming that he did not "refuse” to take the breath test because his obsessive-compulsive disorder made him unable to refuse or unable to take the test. In an order on a motion in limine, the trial court ruled that a mental disorder is not a defense to noncompliance under the implied consent statute and prohibited Medcalf from introducing evidence of his mental disorder. The jury rendered a verdict in favor of the Department of Licensing, and Medcalf appealed.
The Court of Appeals affirmed, Medcalf v. Department of Licensing, 83 Wn. App. 8, 920 P.2d 228 (1996), review granted, 131 Wn.2d 1005 (1997), and Medcalf petitioned this court for review. We accepted review and now affirm the Court of Appeals.
*297ISSUE
Is a driver who challenges his license revocation under the implied consent law entitled to present evidence showing that a mental disorder rendered him incapable of refusing or taking the breath alcohol test?
ANALYSIS
The issue in this appeal is one of statutory interpretation. An issue of statutory interpretation is a question of law and is reviewed de novo. Clauson v. Department of Labor & Indus., 130 Wn.2d 580, 583, 925 P.2d 624 (1996); Wheeler v. Department of Licensing, 86 Wn. App. 83, 85, 936 P.2d 17 (1997).
The implied consent law was passed by an initiative of the people of this state in 1968 and codified at RCW 46.20.308. Initiative Measure 242; Laws of 1969, ch. 1, § 1.
The purposes of the law are: (1) to discourage individuals from driving motor vehicles while under the influence of alcohol or drugs; (2) to remove the driving privileges of those individuals who are disposed to driving while intoxicated; and (3) to provide an efficient means of gathering reliable evidence of intoxication or nonintoxication. See Nowell v. Department of Motor Vehicles, 83 Wn.2d 121, 124, 516 P.2d 205 (1973); Department of Licensing v. Lax, 125 Wn.2d 818, 821, 888 P.2d 1190 (1995); Steffen v. Department of Licensing, 61 Wn. App. 839, 847, 812 P.2d 516 (1991).
The law essentially provides that a person who drives in this state is deemed to have consented to a test to determine the alcohol content of his or her blood or breath, if arrested for suspicion of DWI. RCW 46.20.308(1). If the driver refuses to submit to the test, his or her driver’s license will be revoked by the Department of Licensing. Former RCW 46.20.308(6); RCW 46.20.308(7). See also Lax, 125 Wn.2d at 821.
*298 As we stated in Department of Motor Vehicles v. McElwain, 80 Wn.2d 624, 627, 496 P.2d 963 (1972), the clear intent of the statute is that the test will be administered, by breath or blood, in every case where the officer has reasonable grounds to believe that the driver is under the influence of intoxicating liquor, except where the test is refused. A driver who refuses loses his or her license to drive.
The word "refuse” is not defined in the statute and it is, therefore, given its ordinary meaning. Lax, 125 Wn.2d at 822. In Lax we held that "refuse,” under the implied consent law, means to express a positive unwillingness to comply with the officer’s request for a breath or blood sample. Lax, 125 Wn.2d at 822. See also Woolman v. Department of Motor Vehicles, 15 Wn. App. 115, 117, 547 P.2d 293 (1976); Wolf v. Department of Motor Vehicles, 27 Wn. App. 214, 217, 616 P.2d 688 (1980). In McElwain, we stated that if a driver does not willingly submit to and cooperate in the administration of a breath or blood test, he or she will be deemed to have refused the test. McElwain, 80 Wn.2d at 628.
RCW 46.20.308(4) provides an exception to the law in those instances where the driver is not capable of refusing the test. In such cases the driver will not be deemed to have refused the test, but a blood test may be given in lieu of the breath test. RCW 46.20.308(4). See Gibson v. Department of Licensing, 54 Wn. App. 188, 192-93, 773 P.2d 110, review denied, 113 Wn.2d 1020 (1989).
RCW 46.20.308(4) provides:
Any person who is dead, unconscious, or who is otherwise in a condition rendering him or her incapable of refusal, shall be deemed not to have withdrawn the consent provided by subsection (1) of this section and the test or tests may be administered . . . and the person shall be deemed to have received the warnings required under subsection (2) of this section.
The statutory phrase, "a condition rendering him or her *299incapable of refusal,” contained in RCW 46.20.308(4) has been limited to physically manifested conditions which prevent a driver from responding to or complying with an officer’s request for a blood or breath sample. Steffen, 61 Wn. App. at 846; Gibson, 54 Wn. App. at 192-93; Nettles v. Department of Licensing, 73 Wn. App. 730, 733, 870 P.2d 1002 (1994). This interpretation of the law provides an arresting officer with a reasonable basis for ascertaining whether the condition asserted exists so that a blood test might be given, Steffen, 61 Wn. App. at 847, and does not require the officer to guess at what, in fact, the driver’s mental state might be. See Nettles, 73 Wn. App. at 733.
This court and the Court of Appeals have declined to extend the statutory language of RCW 46.20.308(4) ("rendering him or her incapable of refusal”) to include those cases where the driver is not capable of refusing to take the test because of a mental condition which is not objectively and physically manifested. We have held that the implied consent law does not require the driver to make a knowing and intelligent decision to refuse the test. It requires only that the driver have an opportunity to exercise informed judgment. McElwain, 80 Wn.2d at 628. Thus, in McElwain, a license revocation proceeding, we held that a driver who was so intoxicated that he was not able to refuse the test was not "incapable of refusal” within the meaning of RCW 46.20.308(4). In Gibson, the Court of Appeals held that a driver’s manic depressive mental disorder, which allegedly prevented him from making an intelligent decision with respect to taking the test, did not render the driver incapable of refusal. The driver in Steffen, who was intermittently coherent and incoherent due to ingestion of drugs and alcohol, was not rendered incapable of refusing the test under the terms of RCW 46.20.308(4).
Medcalf acknowledges this prior case law and admits that, under RCW 46.20.308(4), a police officer is entitled to rely on physical manifestations of injury or incapacity to determine whether a driver is incapable of refusing to *300take the breath test so that a blood test might be given. Medcalf does not disagree with this interpretation of the statute—but only insofar as it is limited to a police officer’s assessment of the driver’s conduct under subsection (4) of RCW 46.20.308.
It is not subsection (4) but, rather, former subsection (7) which Medcalf asks us to construe in this case.
Medcalf argues that the statutory scheme of the implied consent law provides for two distinct and independent assessments of whether a driver has refused to submit to a breath test. Under Medcalf s interpretation of the law, the first assessment is made by the arresting officer, under RCW 46.20.308(4) and (5); the second is made at a hearing challenging the license revocation, under former RCW 46.20.308(7) (administrative hearing) and former RCW 46.20.308(8) (judicial review).4
Former subsection (7) provides that the scope of a hearing on the revocation shall cover the issues of:
whether a law enforcement officer had reasonable grounds to believe the person had been driving or was in actual physical control of a motor vehicle within this state while under the influence of intoxicating liquor, [2] whether the person was placed under arrest, and [3] whether the person refused to submit to the test or test upon request of the officer after having been informed that such refusal would result in the revocation of the person’s privilege to drive.
Former RCW 46.20.308(7) (in part) (emphasis added). See also RCW 46.20.308(8); Nowell, 83 Wn.2d at 123 (holding the issues to be decided by the superior court on review are the same as the issues before the Department).
Medcalf argues that the word "refuse,” as used in former subsection (7), has a different meaning from the word "refuse” which is contained in subsection (4) of RCW 46.20.308.
When the same word or words are used in different *301parts of the same statute, it is presumed that the words of the enactment are intended to have the same meaning. Timberline Air Serv., Inc. v. Bell Helicopter-Textron, Inc., 125 Wn.2d 305, 313, 884 P.2d 920 (1994) (citing State v. Hutsell, 120 Wn.2d 913, 920, 845 P.2d 1325 (1993) and Cowles Publ’g Co. v. State Patrol, 109 Wn.2d 712, 722, 748 P.2d 597 (1988)).
As noted above, the meaning of "refuse” in the context of the implied consent law, subsections (1) through (5), was first determined by this court in 1972. McElwain, 80 Wn.2d at 628. Under McElwain, if a driver "does not willingly submit and cooperate in the administration of a test, he must be deemed to have refused.” Id. See also Lax, 125 Wn.2d at 822.
Medcalf proposes that the trier of fact in a revocation hearing should consider whether a driver is subjectively willing, but psychologically unable, to submit to the breath test. However, the implied consent law determines the scope of the issues to be decided at the revocation hearing. The pertinent issue here is whether the driver refused to submit to the test upon request. We are bound to construe the word "refuse” as having the same meaning in each subsection of the same statutory section. Timberline, 125 Wn.2d at 313. Therefore, the test we apply is not whether the driver was subjectively willing to take the test, but whether the driver’s objective conduct showed a willingness to submit to the administration of the test, or whether the driver was unable, based on objective evidence, to take the test.
Because he did not show or express any willingness to take the test, Medcalf s conduct constituted a "refusal” to submit to the breath test under our prior case law.
Medcalf offers no clear basis for distinguishing his situation from that of the driver in Gibson (manic depressive disorder did not render driver incapable of refusing test) or McElwain (alcohol intoxication did not render driver *302incapable of refusing test).5 Further, his situation is not similar to that of the drivers involved in Woolman and Wolf, where the drivers made an attempt to take the breath test. The Court of Appeals held in Woolman and Wolf that whether a driver’s failure to blow a sufficient amount of air into the breath alcohol machine constitutes a refusal to take the test is a question of fact. Woolman, 15 Wn. App. at 117-18; Wolf, 27 Wn. App. at 217. The test applied in both Woolman and Wolf for determining refusal was whether the conduct of the drivers demonstrated an unwillingness to cooperate in the administration of the test. This is an objective, not a subjective, test.
The purposes of the statute, particularly the goal of gathering reliable evidence, will not be furthered by permitting a driver to show, at a later hearing, that he subjectively wanted to take the breath test but, because of a mental disorder, was unable to do so. In such cases the opportunity for a blood test to gain reliable evidence of intoxication or nonintoxication is lost.
CONCLUSION
The intent of the statute is to ensure that all drivers in this state will be subject to a breath or blood test upon arrest for suspicion of DWI or, upon refusal of the test, will lose their licenses to drive. McElwain, 80 Wn.2d at 627.
To exempt drivers who suffer from mental disorders from the impact of the statute is contrary to the intent of the law and would work against the statute’s goals of promoting public safety, deterrence, and evidence reliability.
Affirmed.
Durham, C.J., and Dolliver, Smith, Johnson, and Talmadge, JJ., concur.

Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694, 10 A.L.R.3d 974 (1966).


^he implied consent statute has been amended twice since Medcalf was arrested for DWI. Laws op 1994, ch. 275, and Laws op 1995, ch. 332. Neither amendment is pertinent to the facts or issues of this case. However, some of the subsections of the statute have been renumbered. Changes in the law are noted herein, where relevant.


The statute no longer provides for de novo review. RCW 46.20.308(9).


Subsections (7) and (8) have been renumbered as subsections (8) and (9). The pertinent language of the law has not changed.


Manic depressive disorder is now called bipolar disorder. See DSM-IV, at 317-20, 328-30, 350-51. Bipolar disorder, alcohol intoxication, alcohol abuse, and alcohol dependence are all listed as mental disorders in DSM-IV, at 195-96, 317-20.